DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2,8-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US7416052) in view of Nishioka (US9719384).
With respect to claim 1 Mabuchi discloses an apparatus comprising:
A housing for a muffler (20) including a coupling chamber (chamber 25 couples the two flows together at the perforations which allow flow into the outlet pipe);
A first inlet pipe (15) having a first set of physical features, wherein the first inlet pipe carries exhaust to the coupling chamber; and
A second inlet pipe having a second set of physical features, wherein the second inlet pipe carries exhaust to the coupling chamber (by means of the other internal pipes);
Wherein the first set of physical features varies from the second set of physical features with respect to at least one physical feature such that a first sound waveform passing through the first inlet pipe and the second sound waveform passing through the second inlet pipe are uniquely tuned to thereby tune an overall sound waveform emitted by the muffler (Column 5 lines 45-60).

With respect to claim 2 Mabuchi as modified further disclsoes wherein the first sound waveform and the second sound waveform are uniquely tuned with respect to a time domain by a first portion of the first inlet pipe and a second portion of the second inlet pipe that extend through the housing and to the coupling chamber having different lengths (see Mabuchi figures 2 and 3).
With respect to claim 8  Mabuchi as modified further disclsoes an outlet pipe that extends from the coupling chamber to outside of the housing and through which the overall sound waveform is emitted from the muffler, wherein the overall sound eave form is formed by a summation of the first sound waveform and the second sound waveform (see again column 5 lines 45-60).
With respect to claim 9 regarding the pathway having the coupling followed by the outlet pipe which passes through at least a part of the muffler housing this would be obvious based upon the respective locations of the coupling chamber and the pipes as disclsoes by Nishioka.
With respect to claim 10 Nishioka disclsoes a plurality of outlet pipes. 
With respect to claim 11 Mabuchi as modified by Nishioka further disclsoes a muffler comprising:
A housing (20) that includes a coupling chamber (see teachings of Nishioka and the coupling within the outlet pipe of Mabuchi);
A first inlet pipe (15) having a first set of physical features, wherein the first inlet pipe carries exhaust to the coupling chamber; 

An outlet pipe (30) that carries the exhaust from the coupling chamber to an environment outside of the housing
Wherein the first set of physical features varies from the second set of physical features with respect to at least one physical feature such that a first sound waveform passing through the first inlet pipe and a second sound waveform passing through the second inlet pipe are uniquely tuned to thereby tune an overall sound waveform that passes through the outlet pipe (column 5 lines 45-60).
With respect to claim 12 Mabuchi as modified further disclsoes wherein the first sound waveform and the second sound waveform are uniquely tuned with respect to at least one of the time domain or frequency domain by varying at least one of a length (taught) a diameter, a perforation pattern or an absorption material between a first portion of the first inlet pipe and a second portion of the second inlet pipe. 
With respect to claims 13-15 Mabuchi as modified by Nishioka further discloses a method of tuning inlet pipes of a muffler comprising the steps of forming the respective first and second inlet pipes wherein a set of physical features differs form one to the other, the features including at least one of length (taught), diameter, perforation pattern, or absorption material at least partially wrapped around the first portion of the first inlet pipe as compared to a second portion of the second inlet pipe.
With respect to claim 20 Mabuchi as modified (see column 5 lines 45-60 of Mabuchi) further disclsoes forming an outlet pipe for carrying the exhaust from the coupling chamber to an environment outside of the housing of the muffler wherein tuning of the first sound waveform and the second sound waveform causes the overall sound waveform that passes through the outlet pipe to have at least one of a desired sound quality or character. 
s 3-7, are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US7416052) in view of Nishioka (US9719384) as applied to claim1 above, and further in view of Chang (US6598390).
With respect to claim 3 Mabuchi disclsoes the invention as claimed except expressly using the dimeter as a means of controlling the sound profile characteristic of the exhaust pipe. 
Chang disclsoes wherein the pipes (50 and 40) are of different diameters (column 2 lines 45-50).
It would have been obvious to combine the teachings of Chang that such diameter differences would alter the sound profile to use this as a means of tuning in the same way as the length which is taught by Mabuchi.
With respect to claim 4 Mabuchi as modified by Chang further disclsoes wherein a perforation pattern is determinative of the sound characteristics (see presence of the perforations 51 and column 2 of Chang).  Taken in conjunction with the teachings that a length of pipe can be used to determine the sound characteristics would lead one of ordinary skill to vary this parameter as a tuning means. 
With respect to claim 5 Mabuchi as modified by Chang further disclsoes wherein there are lengths of the respective pipes which have perforations and lengths which don’t and that this alters the sound path. This taken in conjunction with the teachings of Mabuchi to alter the length of the pipe which has unimpeded flow as a means of tuning the sound would lead one of ordinary skill in the art to control this variable to tune the muffler in a similar manner. 
With respect to claim 6 Mabuchi as modified by Chang further disclsoes wherein there is a difference in the absorption material which surround the perforations and is in fluid communication with the exhaust flow as a result (see shell within a shell which limits the amount of sound absorption material in contact with the one flow path of Chang in contracts to the other flow path).
With respect to claim 7 Mabuchi as modified further disclsoes wherein either a first portion of the first inlet pipe that extends through the housing and to the coupling chamber or a second portion of 
With respect to claim  16 Chang disclsoes portions of the respective pipes which include no perforations, it would have been an obvious matter to place the perforation patterns in the manner as claimed as a means of tuning. 
With respect to claim 17 Mabuchi as modified by Chang further disclsoes wherein the forming of the first inlet pipe is such that a first portion has no perforations and forming the second inlet pipe is such that the second portion has a perforation pattern, such would be a means of controlling the tuning through known parameters as taught by Chang.
With respect to claim 18  Mabuchi further disclsoes at least partially wrapping the first inlet pipe partially around the first portion (as is the case for the pipe 41 and applicable to any of the pipes) and forming the second inlet pipe such that the second portion has no absorption material wrapped around the second portion  (see portion of pipe 50immediately before exiting muffler, this solid construction would be obvious to apply to any location of the pipes of Mabuchi).
With respect to claim 19 it would have been obvious to apply the teachings of Chang to place sound absorption in manners which interact with the flow in such a way as that allows tuning of the muffler and to locate the elements in the claimed manner as would be akin to the flow patterns of Mabuchi. This would allow for the desired output to be selected based upon the respective physical parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creager (US10077707) disclsoes a noise suppressing muffler with multiple inlets and pathways; Peters (US9752475) disclsoes an exhaust system for an internal combustion engine; Hoerr .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837